Citation Nr: 0425212	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from September 1981 to 
February 1990.

This appeal is from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDING OF FACT

PTSD causes the veteran to have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The veteran's PTSD is 50 percent disabling according to 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002) 
prescribes how VA will respond to and develop claims for VA 
benefits.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  VA provided the veteran forms to 
authorize the release of private medical records to VA.  No 
other forms are necessary to prosecute her claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003); but see Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (invalidating 
30-day response time prescribed in 38 C.F.R. § 3.159(b)).  VA 
letters of November 2001 and August 2002 discharged VA's 
notice obligation.  The former letter informed the veteran of 
information and evidence she must provide, but did not make 
clear the information and evidence VA would obtain.  It also 
did not instruct her to submit evidence in her possession.  
These deficiencies were harmless for several reasons.  VA 
provided forms to authorize the release of information, and 
VA's intent to execute the veteran's authorization was 
implicit in the instructions for completion of the forms.  
The August 2002 letter did identify the information and 
evidence the veteran and VA would submit or obtain, 
respectively, and it informed the veteran that she could 
submit the necessary evidence herself if she so chose.  The 
notice that the veteran could submit evidence inherently 
included any in her possession.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  VA has obtained all pertinent VA 
records.  The veteran has not reported any other evidence.  
VA has discharged its duty to obtain evidence on the 
veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA examined the veteran in January 2002 and in March 
2003.  The claim has not required a medical opinion other 
than the commentary in the examination reports.  VA has 
discharged its duty to provide medical examination or medical 
opinion as necessary.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  No failure to obtain evidence 
has occurred in conjunction with this claim.

II.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The following general formula for rating mental disorders 
governs the disability rating for PTSD from the 30 percent to 
100 percent rate:

100 percent evaluation requires total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

A 70 percent rating is warranted for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

A 50 percent rating is warranted for 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

A 30 percent rating is warranted for 
occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  The general 
rating formula is not an exhaustive list of symptoms 
commensurate with the several rating levels, but rather 
provides examples of the type and severity of symptoms 
commensurate with the various ratings.

VA compensation and pension examinations of February 2000, 
January 2002, and July 2003 show persistent if somewhat 
variable symptoms centering primarily on the social 
dysfunction aspects of PTSD as they affect her ability to 
function on the job.  The global assessments of functioning 
(GAF) made by the examiners were 50, 45, and 51-60, 
respectively.  The examiners describe ongoing difficulty in 
work relations.  The veteran consistently reports that her 
interaction with employers and coworkers become strained to 
the point that she decompensates in her work performance.

VA outpatient records show greater variability in her general 
functioning than do the VA examination reports.  In January 
2001 she was attending university full time, employed in work 
study, and assessed as doing very well, with few active 
psychiatric symptoms and current GAF of 81; as high as 91 in 
the past year.  In 2001, her GAF was generally in the 75 to 
85 range.  In October 2001, she reported a sexual assault 
while working in a VA Medical Center (VAMC) to her work 
supervisor and to VA law enforcement authorities.  Outpatient 
records show increase in anxiety and anger, social withdrawal 
and sleeping difficulty from October 2001 to February 2002; 
her GAF assessments declined to 65.  At that time, the VA 
compensation examiner assessed the GAF as 50.

Of record is a page of a transcript of an interview of the 
veteran by VA officials regarding her alleged sexual assault 
on the job at a VAMC in October 2001.  In February 2002, the 
veteran lost the job at the VAMC, which she had started in 
September 2002.  The memorandum of termination indicates 
"demonstrated lack of ability to provide consistently safe 
and appropriate patient care within established guidelines."  
The veteran submitted the memorandum with marginal notations 
asserting that her performance deteriorated after the sexual 
assault.  A VA physician's note of February 2001 advised her 
employer that she should take several days off of work 
because of stress.

Outpatient records of April 2002 show she had obtained 
employment at a cosmetics supply company and was supporting 
herself and her two children, although with considerable 
financial hardship.  The GAF was felt to be 65.

October 2002 lay statements are of record from a coworker, 
her ex-husband, and her 12-year-old daughter.  The coworker 
described an angry outburst at a customer, drastic and 
unexplainable mood swings, and simple mistakes during 
transactions as if unable to concentrate.  He daughter 
described the veteran as sleeping up to 16 hours a day and 
forgetting to pay bills.  The ex-husband reported drastic 
mood swings lasting two weeks from happy and talkative, to 
deeply depressed, to argumentative.  The child reported being 
scared because her mother cried so much, and having to do 
chores that her mother did not do, acting like a 30 year-old 
one moment and like a 3-year old another.  She reported that 
her mother was afraid to let doctors touch her.

VA outpatient records of October 2002 show that the veteran 
sent her children to live with ex-in-laws and she moved in 
with her mother for financial reasons.  The GAF was noted as 
65.  Also noted was a suspicion of borderline personality.

In February 2003, she reported that she was homeless.  A July 
2003 lay statement, apparently from a coworker or work 
supervisor listed errors the veteran had made in conducting 
retail transactions.

In March 2003, the veteran sought voluntary VA hospital 
admission for psychiatric care, because she felt "stressed 
out."  She reported that she was recurrently feeling like 
assaulting someone at work, although she had not harmed 
anyone.  She reported being homeless from December 2002 to 
February 2003, living in her car and in a homeless shelter. 
She reported being harassed by coworkers because of her 
homelessness and resisting an impulse towards physical 
assault.  She reported that these feelings made her think 
about her rape in the service.  She reported two divorces, 
the first because she could not let a man touch her, the 
second also related to her PTSD.  She denied other 
flashbacks.  On admission, she had good hygiene and grooming.  
She was anxious and agitated, with labile thought process and 
circumstantial thought content.  She denied suicidal ideas or 
plans and admitted to wanting to harm people who provoked 
her.  She denied hallucinations.  He memory was good and she 
was well oriented.  During hospitalization, she shows no 
self-injurious behavior.  She was discharged having achieved 
maximum hospital benefit.  The discharge GAF was 61-70; the 
highest past year GAF was 71-80.

The veteran had a VA compensation examination in July 2003.  
The examiner reviewed the veteran's claims file including 
outpatient, inpatient, and prior compensation medical records 
in detail, referencing them throughout the report.  The 
examiner noted the veteran currently had a place to live and 
regular income.  The examiner recorded interval history since 
the March 2003 hospitalization, noting that the veteran was 
regularly employed with a supervisor who was understanding of 
her "nervous system."  Regarding changes in her symptoms 
since the January 2002 VA examination, she reported feeling 
threatened, increased stress, and like she could either "let 
somebody run all over [her] or fight."  She reported that 
she had lived with a boyfriend from January to June 2003, but 
moved out because, "he said I can become extremely 
violent," jerking in her sleep 80 to 100 times a night.  She 
reported feeling confused, dizzy, and unable to recall.  She 
felt she was doing better in her current employment compared 
to prior feelings of worthlessness and uselessness.  She said 
the store where she works is dangerous and she and other 
employees are often threatened; she got angry and aggressive 
when provoked.  She endorsed anxiety and depressed mood.  She 
had an irregular appetite, no weight change in the past year, 
and did not feel rested after her usual four to six hours of 
sleep a night.  She reported frequent nightmares, often 
predictive of events.  She reported being without libido for 
the past 1-1/2 years.

On mental status examination she was talkative and obviously 
anxious and mildly agitated.  He affect was appropriate to 
the content of the interview.  She generated little humor, 
but she responded appropriately to humor.  She stated that 
her mood was "better."  She was fully oriented, without 
unusual psychomotor activity, gestures, or behavior.  Her 
thought was logical and coherent.  She had no signs of 
hallucination, deficit of cognition, memory, learning, or 
attention.  There was no deficit of calculation, abstraction, 
similarities, or general information.  Her judgment was good.  
She had little insight and little likelihood of developing 
further insight.  The examiner diagnosed PTSD, noncombat on 
Axis I, and no diagnosis, Cluster B traits, on Axis II.  The 
highest GAF for the past year and currently was 51-60.

The examiner commented that the veteran's PTSD, and although 
she had periodic exacerbations with return to baseline 
function, the PTSD is permanent.  Her current satisfactory 
employment was largely the result of a caring and interested 
supervisor.  The examiner commented that he did not diagnose 
personality disorder, but that the veteran had features that 
suggested such a diagnosis.

A May 2003 outpatient record noted the veteran had many 
stressors, but had been employed with the same firm for a 
year, desired to succeed, worked hard, and did well when she 
maintained her medications and work routine.  The recording 
nurse/MSW felt the veteran was a good candidate to resume her 
education.

A July 2003 outpatient record noted the veteran was working 
full time, in the process of registering for college classes, 
and paying child support to her children, with whom she had 
frequent visitation privileges.  She denied thoughts of 
harming herself or others, denied hallucinations, delusions, 
or paranoia.

In November 2003, the veteran submitted a university 
transcript for the 1998-99 school year.  It showed that among 
her courses she had received all grades, A to F, the F's all 
in mathematics.  She highlighted the 'F's and commented that 
the transcript was evidence of the affect of psychiatric 
medication on her life.

The outpatient records and the VA compensation examinations 
together with the several lay statements show significantly 
different impressions of how well the veteran functions.  
There are reasons for and against preferring either set of 
reports as the more likely accurate.  The outpatient records 
show the veteran over time, but without great detail.  The 
compensation examinations show the "snapshot" view, but 
enhanced by the examiner's careful review of the veteran's 
records and history.  The lay statements provide insight into 
the veteran's functioning away from a clinical setting.  See 
38 C.F.R. §§ 4.2, 4.10 (2003).

The GAF scores of 65 and higher provided by the outpatient 
clinicians suggest, at the low end, some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships, and transient, 
expectable reactions to psychosocial stressors, if symptoms 
are present at all, at the high end.  The VA examiners' 
views, in the 45 to 60 range, vary from a low end of serious 
symptoms or any serious impairment in social, occupational or 
school functioning, to moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual of Mental Disorders 32-
33 (4th ed. 1994) (Global Assessment of Functioning Scale).  
The GAF scale is not a VA rating criterion.  It is, however, 
informative of the clinicians' view of how well the patient 
functions.  It affords a datum that can assist in correlation 
of the objective evidence with the VA rating schedule.

In this case, the record shows no signs of hallucination, 
deficit of cognition, memory, learning, or attention.  While 
she has maintained employment, the lay statements and the 
VAMC termination of employment memorandum are strong evidence 
of occupational and social impairment with reduced 
reliability.  The data is lacking to determine whether there 
is reduced productivity, except, some reduction in 
productivity can reasonably be inferred from reduced 
reliability.  The veteran's daughter's comments about the 
veteran's domestic behavior are 


persuasive evidence of reduced social reliability and 
productivity.  In the absence of a clear diagnosis of 
personality disorder and a medical opinion about the extent 
to which social and occupational impairment can be discretely 
attributed to such a diagnosis, the Board cannot speculate on 
that.  

Giving the veteran the benefit of the doubt, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2003), the evidence 
satisfies the criteria for a 50 percent rating. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).

The evidence does not demonstrate or nearly approximate the 
criteria for a 70 percent or higher rating.  Neither the 
outpatient records nor the examination reports show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to the types of symptoms listed for a 
70 percent rating.  Id.  Specifically, neither the outpatient 
records nor the VA examination reports show PTSD symptoms 
that provoke the types of dysfunction set out in the rating 
schedule as warranting a 70 percent rating.  The evidence is 
patently inapposite to a 100 percent rating.  Id.

The veteran has not had marked interference with employment 
or frequent hospitalization that would make application of 
the rating schedule impracticable in her.  There is no basis 
in the evidence to submit the matter to VA officials 
authorized to make extraschedular ratings.  See 38 C.F.R. 
§ 3.321(b)(1) (2003).

Finally, in her substantive appeal, the veteran stated the 
relief she seeks from the Board in her appeal.  Specifically, 
she asked for permission to smoke marijuana for medical 
reasons.  This is a matter over which the Board has no 
jurisdiction.  It is authorized only to award only benefits 
provided by the laws governed by VA.    38 C.F.R. § 20.101 
(2003).




ORDER

A 50 percent disability rating for PTSD is granted subject to 
the regulations governing payment of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



